August 15, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      MATTHEW R. PHILLIPS, Appellant

NO. 14-12-00487-CV                          V.

                         DISCOVER BANK, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Discover
Bank, signed February 21, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Matthew R. Phillips, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.